Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2002

USA v. Pharis
Precedential or Non-Precedential: Precedential

Docket No. 00-2855




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Pharis" (2002). 2002 Decisions. Paper 622.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/622


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed September 30, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-2855

UNITED STATES OF AMERICA,
       Appellant

v.

DAVID M. PHARIS; EDWARD J. HABINA;
WILLIAM M. DULL; HARRY GANGLOFF

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Criminal Nos. 99-cr-00743-1; 99-cr-00743-2;
99-cr-00743-3; and 99-cr-00743-4)
District Judge: Hon. Herbert J. Hutton

Argued May 31, 2001

Before: SLOVITER, FUENTES and COWEN, Circuit Judges

Reargued En Banc February 13, 2002

Before: BECKER, Chief Judge, SLOVITER, MANSMANN,*
SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL,
BARRY, AMBRO, FUENTES and COWEN, Circuit Judge s
________________________________________________________________

* Hon. Carol Los Mansmann participated in the oral argument and
decision in this case, but died before she could join or concur in this
Opinion.



ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed July 26, 2002, be amended as follows:

Page 23, line 8 - the word "mistrial" should be changed
to "retrial," so that the line will read "double jeopardy does
not bar retrial, Dinitz, 424 U.S. 606- . . . ."

By the Court,

       /s/ Dolores K. Sloviter
       Circuit Judge

Dated: September 30, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
for the Third Circuit

                        2